Exhibit 10.2

May 12, 2006

Personal and Confidential

Mr. Christopher J. Munyan

20 Steeplechase Drive

Bloomsburg, PA 17815

Dear Chris:

Subject to and conditioned upon approval by the Human Resources Committee (the
“Committee”) of the Board of Directors of CSS Industries, Inc. (“CSS”), we are
pleased to extend an offer of employment to you as President and Chief Executive
Officer of CSS effective July 1, 2006. You acknowledge and agree that, effective
with, and as a result of, this promotion, you will resign your position as
Executive Vice President and Chief Operating Officer of CSS, and that the offer
letter, dated October 25, 2005, between you and CSS will be deemed to be null
and void. You further acknowledge and agree that there are no other valid oral
or written agreements relating to the terms and conditions of your employment
with CSS as its President and Chief Executive Officer.

1. Contract Term – The term of your employment will be three (3) years,
commencing July 1, 2006 and ending June 30, 2009, unless terminated earlier by
you or by CSS at any time as provided herein. Thereafter, your employment status
with CSS will continue to be that of an employee at-will, subject to termination
by either you or CSS at any time.

2. Compensation - Subject to and conditioned upon approval by the Committee, the
compensation package for this position will be as follows:

A. Base Salary – A base salary in the gross amount of $450,000 per annum payable
at such times as CSS pays its executives. There will be an annual performance
review thereafter and you will then be considered for an increase in base
salary, commencing April 1, 2007, consistent with the then current CSS policy.

B. Incentive Compensation – For CSS’ current fiscal year ending March 31, 2007,
you will continue to be eligible to participate in the Management Incentive Plan
(“MIP”), and you will have the potential of earning incentive compensation for
the full 2007 fiscal year of up to 100% of your base salary specified in Section
2.A. above. Your potential 2007 fiscal year incentive compensation will be
determined based upon the actual full 2007 fiscal year financial results of CSS
and your achievement of established personal objectives.

C. Stock Option Grant – A stock option will be granted to you to acquire 100,000
shares of CSS Common Stock. This grant will in all respects be subject to and in
accordance with the provisions of the CSS 2004 Equity Compensation Plan, and the
terms of the grant letter to be provided to you at the time of the grant. The
effective date of such grant will be the date on which you execute and deliver
this letter to CSS.

3. Benefits Coverage; Relocation –You will continue to be entitled to
participate in those CSS benefit programs available to its officer level
personnel in accordance with the applicable terms of these programs. In
addition, you will also be eligible to be reimbursed for expenses associated
with the relocation of your primary residence to the Philadelphia, Pennsylvania
area in accordance with the applicable terms of the CSS relocation policy.



--------------------------------------------------------------------------------



Christopher J. Munyan

Page 2

May 12, 2006

4. Employment Status; Severance Pay - Your employment status with CSS will be
that of an employee at-will, and thus this employment status is subject to
termination by either you or CSS at any time. However, in the event that CSS
terminates your employment without cause at any time prior to July 1, 2009, and
subject to your compliance with the terms and conditions of this letter
agreement, CSS will pay you an amount equal to the greater of (i) one year of
your then-current annual base salary (less applicable tax withholdings and
payroll deductions) or (ii) an amount equal to your then-current annual base
salary (less applicable tax withholdings and payroll deductions) for the period
from the effective date of such termination to July 1, 2009, such amount reduced
by and to the extent of any earnings and other compensation received by you or
accrued for your benefit for your services (whether as an employee or as an
independent contractor) during the period commencing on the day following the
one year anniversary of your termination. In addition to the foregoing, in the
event that CSS terminates your employment without cause at any time prior to
July 1, 2009, and subject to your compliance with the terms and conditions of
this letter agreement, CSS will make the services of an “outplacement” firm
available to you to assist you in finding new employment; provided, however,
that CSS’ expenditures to make such services available to you shall not exceed
the aggregate amount of $6,500. For purposes of this letter agreement,
termination “without cause” means termination other than termination resulting
from or related to your breach of any of your obligations under this letter
agreement, your failure to comply with any lawful directive of CSS’ Chairman of
the Board of Directors or the Board of Directors of CSS, your failure to comply
with CSS’ Code of Ethics, your conviction of a felony or of any moral turpitude
crime, or your willful or intentional engagement in conduct injurious to CSS or
any of its affiliates.

The foregoing payment obligation, and the foregoing obligation to make
“outplacement” services available to you, is contingent upon (x) receipt by CSS
of a valid and fully effective release (in form and substance reasonably
satisfactory to CSS) of all claims of any nature which you might have at such
time against CSS, its affiliates and their respective officers, directors and
agents, excepting therefrom only any payments due to you from CSS pursuant to
this paragraph, and (y) your resignation from all positions of any nature which
you may then hold with CSS and its affiliates. If you are eligible to receive
the foregoing payment, such amount will be paid to you in equal installments,
with such installments being paid on the then-applicable paydays for CSS
executives, commencing on or about the first such payday following the
termination of your employment by CSS without cause and your satisfaction of the
conditions specified in the immediately preceding sentence.

Further, if you are eligible to receive the payment set forth in clause (ii) of
the first paragraph of this Section 4, you covenant and agree that commencing
with the one year anniversary of the date of your termination you will promptly
advise CSS in writing on a bi-weekly basis of any earnings and other
compensation received by you or accrued for your benefit for your services
(whether as an employee or as an independent contractor) during the period
commencing on the day following the one year anniversary of your termination.

5. Confidential Information. You recognize and acknowledge that by reason of
employment by and service to CSS, you have had and will continue to have access
to confidential information of CSS, and its affiliates, including, without
limitation, information and knowledge pertaining to products and services
offered, inventions, innovations, designs, ideas, plans, trade secrets,
proprietary information, computer systems and software, packaging, advertising,
distribution and sales methods and systems, sales and profit figures, customer
and client lists, and relationships between CSS and its affiliates and dealers,
distributors, wholesalers, customers, clients, suppliers and others who have
business dealings with CSS and such affiliates (“Confidential Information”). You
acknowledge that such Confidential Information is a valuable and unique asset of
CSS and covenant that you will not, either during or at any time after your
employment with CSS, disclose any such Confidential Information to any person
for any reason whatsoever (except as your duties described herein may require)
without the prior written consent of the Committee, unless such information is
in the public domain through no fault of you or except as may be required by
law.



--------------------------------------------------------------------------------



Christopher J. Munyan

Page 3

May 12, 2006

6. Non-Competition. During your employment with CSS, and for a period of one
year thereafter, you will not, without the prior written consent of the
Committee, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit your name to be
used in connection with, any business or enterprise engaged within any portion
of the United States or Canada (collectively, the “Territory”) (whether or not
such business is physically located within the Territory) that is engaged in the
creation, design, manufacture, distribution or sale of any products or services
that are the same or of a similar type then manufactured or otherwise provided
by CSS or by any of its affiliates during your employment with CSS (the
“Business”). You recognize that you will be involved in the activity of the
Business throughout the Territory, and that more limited geographical
limitations on this non-competition covenant (and the non-solicitation covenant
set forth in Section 7 of this letter agreement) are therefore not appropriate.
The foregoing restriction shall not be construed to prohibit your ownership of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Act of 1933, provided that such ownership
represents a passive investment and that neither you nor any group of persons
including you in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in business, other than exercising his rights as a
shareholder, or seeks to do any of the foregoing.

7. No Solicitation. During your employment with CSS, and for a period of one
year thereafter, you agree not to, either directly or indirectly, (i) call on or
solicit with respect to the Business any person, firm, corporation or other
entity who or which at the time of termination of your employment with CSS was,
or within two years prior thereto had been, a customer of CSS or any of its
affiliates, or (ii) solicit the employment of any person who was employed by CSS
or by any of its affiliates on a full or part-time basis at any time during the
course of your employment with CSS, unless prior to such solicitation of
employment, such person’s employment with CSS or any of its affiliates was
terminated.

8. Equitable Relief.

A. You acknowledge that the restrictions contained in Sections 5, 6 and 7 of
this letter agreement are reasonable and necessary to protect the legitimate
interests of CSS and its affiliates, that CSS would not have entered into this
letter agreement in the absence of such restrictions, and that any violation of
any provision of those Sections will result in irreparable injury to CSS. You
represent that your experience and capabilities are such that the restrictions
contained in Sections 5 and 6 hereof will not prevent you from obtaining
employment or otherwise earning a living at the same general level of economic
benefit as is anticipated by this letter agreement. YOU FURTHER REPRESENT AND
ACKNOWLEDGE THAT (i) YOU HAVE BEEN ADVISED BY CSS TO CONSULT YOUR OWN LEGAL
COUNSEL IN RESPECT OF THIS LETTER AGREEMENT, (ii) THAT YOU HAVE HAD FULL
OPPORTUNITY, PRIOR TO EXECUTION OF THIS LETTER AGREEMENT, TO REVIEW THOROUGHLY
THIS LETTER AGREEMENT WITH YOUR COUNSEL, AND (iii) YOU HAVE READ AND FULLY
UNDERSTAND THE TERMS AND PROVISIONS OF THIS LETTER AGREEMENT.

B. You agree that CSS shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, as well as any other
remedies provided by law arising from any violation of Sections 5, 6 and 7 of
this letter agreement, which rights shall be cumulative and in addition to any
other rights or remedies to which CSS may be entitled. In the event that any of
the provisions of Sections 5, 6 and 7 hereof should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law.



--------------------------------------------------------------------------------



Christopher J. Munyan

Page 4

May 12, 2006

C. You and CSS irrevocably and unconditionally (i) agree that any suit, action
or other legal proceeding arising out of Sections 5, 6 and 7 of this letter
agreement, including without limitation, any action commenced by CSS for
preliminary or permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consent to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waive any objection to the
laying of venue of any such suit, action or proceeding in any such court.

D. You agree that CSS may provide a copy of Sections 5, 6 and 7 of this letter
agreement to any business or enterprise (i) which you may directly or indirectly
own, manage, operate, finance, join, participate in the ownership, management,
operation, financing, control or control of, or (ii) with which you may be
connected with as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which you may use
or permit your name to be used.

9. Governing Law. This letter agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.

Please confirm your understanding of the foregoing provisions by executing the
enclosed counterpart of this letter and returning this executed counterpart to
me.

 

 

 

 

Sincerely yours,





 

 





 

 

 

Jack Farber
Chairman of the Board of Directors
CSS Industries, Inc.

 

The aforementioned is confirmed:

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Christopher J. Munyan

 

 

 

 

cc:

William G. Kiesling



--------------------------------------------------------------------------------